Nationwide Mutual Funds Nationwide Amundi Global High Yield Fund Nationwide HighMark California Intermediate Tax Free Bond Fund Nationwide Amundi Strategic Income Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide Bailard Cognitive Value Fund Nationwide HighMark National Intermediate Tax Free Bond Fund Nationwide Bailard Emerging Markets Equity Fund Nationwide HighMark Short Term Bond Fund Nationwide Bailard International Equities Fund Nationwide HighMark Small Cap Core Fund Nationwide Bailard Technology & Science Fund Nationwide High Yield Bond Fund Nationwide Bond Fund Nationwide Inflation-Protected Securities Fund Nationwide Bond Index Fund Nationwide International Index Fund Nationwide Core Plus Bond Fund Nationwide Mid Cap Market Index Fund Nationwide Diverse Managers Fund Nationwide Money Market Fund Nationwide Emerging Markets Debt Fund Nationwide Portfolio Completion Fund Nationwide Fund Nationwide S&P 500 Index Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Small Cap Index Fund Nationwide Geneva Small Cap Growth Fund Nationwide Small Company Growth Fund Nationwide Global Equity Fund Nationwide U.S. Small Cap Value Fund Nationwide Government Bond Fund Nationwide World Bond Fund Nationwide Growth Fund Nationwide Ziegler Equity Income Fund Nationwide Herndon Mid Cap Value Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Nationwide HighMark Bond Fund Nationwide Ziegler Wisconsin Tax Exempt Fund Supplement dated May 12, 2016 to the Statement of Additional Information dated March 1, 2016 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective immediately, the information in Appendix C to the SAI is supplemented with the following: Investments in Each Fund Name of Portfolio Manager Fund Dollar Range of Investments in Each Fund (as of March 31, 2016) Ziegler Capital Management, LLC Richard K. Marrone Nationwide Ziegler Wisconsin Tax Exempt Fund None Other Managed Accounts Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category as of March 31, 2016 Ziegler Capital Management, LLC Richard K. Marrone Mutual Funds: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts: 145 accounts, $406.8 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
